
	
		I
		112th CONGRESS
		1st Session
		H. R. 1075
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mr. Womack (for
			 himself, Mr. Campbell, and
			 Mr. Griffin of Arkansas) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the Volumetric Ethanol Excise Tax
		  Credit.
	
	
		1.Short titleThis Act may be cited as the
			 Volumetric Ethanol Excise Tax Credit
			 Repeal Act.
		2.Repeal of
			 VEETC
			(a)Elimination of
			 excise tax credit or payment
				(1)Section 6426(b)(6)
			 of the Internal Revenue Code of 1986 is amended by striking December 31,
			 2011 and inserting the date of the enactment of the
			 Volumetric Ethanol Excise Tax Credit Repeal
			 Act).
				(2)Section
			 6427(e)(6)(A) of such Code is amended by striking December 31,
			 2011 and inserting the date of the enactment the
			 Volumetric Ethanol Excise Tax Credit Repeal
			 Act.
				(b)Elimination of
			 income tax creditThe table contained in section 40(h)(2) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 2011 and inserting the enactment date of the
			 Volumetric Ethanol Excise Tax Credit Repeal
			 Act, and
				(2)by adding at the
			 end the following:
					
						
							
								
									After such enactment
						datezerozero
									
								
							
						.
				(c)Repeal of
			 deadwood
				(1)Section 40(h) of
			 the Internal Revenue Code of 1986 is amended by striking paragraph (3).
				(2)Section 6426(b)(2)
			 of such Code is amended by striking subparagraph (C).
				(d)Effective
			 DateThe amendments made by this section shall apply to any sale,
			 use, or removal for any period after the date of the enactment of the
			 Act.
			
